   8:19-cv-00150-BCB-SMB Doc # 29 Filed: 06/01/20 Page 1 of 1 - Page ID # 92



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

BRIAN K. KRUSE,
                          Plaintiff,                                       8:19CV150
          vs.
                                                                             ORDER
ATOS IT SOLUTIONS AND SERVICES,
INC.,

                          Defendant.

          The Court has been advised that the parties in the above-captioned matter have settled their
claims.

          Accordingly,

          IT IS ORDERED that:

          1.     Within forty-five (45) calendar days of the date of this order, the parties shall file a
                 joint stipulation for dismissal (or other dispositive stipulation) with the clerk of
                 court, together with submitting to the trial judge a draft order which will fully
                 dispose of the case.

          2.     Absent compliance with this order, this case (including all counterclaims and the
                 like) may be dismissed without further notice.

          3.     The clerk of court is directed to terminate the pretrial and trial settings, and any
                 hearings set in this case.


          Dated this 1st day of June, 2020.

                                                         BY THE COURT:



                                                         s/ Susan M. Bazis
                                                         United States Magistrate Judge
